           Case 1:21-cr-00202-GHW Document 16 Filed 03/25/21 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/25/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :
                                                              :
                                                              :           1:21-cr-202-GHW
                              -against-                       :
                                                              :                ORDER
 SEPEHR SARSHAR,                                              :
                                                              :
                                               Defendant.:
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         It is hereby ORDERED that the proceeding scheduled to take place on March 26, 2021 at

11:00 a.m., will take place on the Microsoft Teams videoconference platform. To access the

conference, paste the following link into your browser:

         https://teams.microsoft.com/dl/launcher/launcher.html?url=%2F_%23%2Fl%2Fmeetup-
         join%2F19%3Ameeting_OGZhZWFhYjQtMGRjNi00NjAzLThlMTItY2NjOTUxYzQyYjk2%40thread.
         v2%2F0%3Fcontext%3D%257b%2522Tid%2522%253a%25221d66f037-8266-4d1c-919c-
         67c6543d3542%2522%252c%2522Oid%2522%253a%252279c81400-3587-4ee7-8008-
         ba97ebee86ba%2522%257d%26anon%3Dtrue&type=meetup-join&deeplinkId=eb684c76-0a4c-4b57-
         9e35-
         cc498a9db14a&directDl=true&msLaunch=true&enableMobilePage=true&suppressPrompt=true

         To use this link, you may need to download software to use the platform’s

videoconferencing features. 1 Participants are directed to test their videoconference setup in advance

of the conference—including their ability to access the link above. Defense counsel shall assist the

defendant in testing his or her videoconference capability so that the defendant can participate by

videoconference if that is feasible.




1See Microsoft, Download Microsoft Teams (last visited January 27, 2021), https://www.microsoft.com/en-
us/microsoft-365/microsoft-teams/download-app.
          Case 1:21-cr-00202-GHW Document 16 Filed 03/25/21 Page 2 of 2



        Users who are unable to download the Microsoft Teams application may access the meeting

through an internet browser, although downloading the Microsoft Teams application is highly

recommended. 2 When you successfully access the link, you may be placed in a “virtual lobby” until

the conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines for

participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        Members of the press, public, or counsel may access the conference’s audio using the

following credentials:

                Call-in number:          (917) 933-2166
                Conference ID:            500 118 107#


The Court requests that members of the public consider accessing the conference by telephone,

rather than through the Microsoft Teams videoconference platform. While the proceeding is

accessible to the public through the Microsoft Teams videoconference platform, the inclusion of

many participants on the videoconference platform can reduce the quality of the video stream for

the parties and their respective counsel.

        IT IS FURTHER ORDERED that defense counsel shall file a letter informing the Court

whether counsel and the defendant have successfully tested Microsoft Teams. If the defendant and

counsel are unable to successfully test Microsoft Teams, defense counsel shall advise the Court

whether the defendant consents to proceeding with a telephone conference or whether the

defendant requires the proceeding to occur in person.

        SO ORDERED.
                                            _____________________________________
Dated: March 25, 2021
New York, New York                                GREGORY H. WOODS
                                                 United States District Judge

2Please note that participants who access the Teams meeting using an internet browser may only be able to
view one participant at a time.


                                                     2
